TO BE PUBLISHED

                ,iuprruir (Court of fifiii4u
                                2015-SC-000404-KB


MATTHEW D. BOWMAN
                                                         DATE          vet - to-VS' t).



V.                              IN SUPREME COURT


KENTUCKY BAR ASSOCIATION                                               RESPONDENT


                               OPINION AND ORDER

       Pursuant to SCR 3.480(2), the negotiated sanction rule, Movant,

Matthew D. Bowman,' moves this Court to impose upon him a thirty day

suspension, to be probated for one year, conditioned upon Movant incurring no

further disciplinary charges, and further conditioned upon Movant completing

the Ethics and Professional Enhancement Program within one year. The

Kentucky Bar Association (KBA) has no objection to Movant's request.


                               I. KBA FILE NO. 23247

      While Movant was employed as a civilian attorney working for the United

States Army at Fort Knox, he knowingly provided a false statement to an agent

of the Department of Defense, Office of the Inspector General. In May 2010,

Movant pled guilty to a violation of Title 18, United States Code, Section 1018,

Official Certificates or Writings. 2 Based upon the maximum possible penalty



      1KBA Member No. 82382; bar roster address, 1743 Murrays Run Road,
Bardstown, Ky., 40004. Movant was admitted to the practice of law April 29, 1988.
      2"Whoever, being a public officer or other person authorized by any law of the
United States to make or give a certificate or other writing, knowingly makes and
provided for the offense, it would be classified as a misdemeanor under

Kentucky law. As a result of this guilty plea, Movant was sentenced to pay a

$25.00 court cost fee and to serve one year on probation.

        As a result of the above conduct, the Inquiry Commission charged

Movant with having violated SCR 3.130(8.4)(b) 3 for professional misconduct in

committing "a criminal act that reflects adversely on the lawyer's honesty,

trustworthiness or fitness as a lawyer in other respects."


                                      II. DISCIPLINE

        Movant admitted to professional misconduct by violating the cited

Kentucky Supreme Court Rule for the Charge issued by the Inquiry

Commission in this matter as set forth above. Under SCR 3.480(2), Movant

and the KBA have further agreed to the imposition of discipline and now ask

this Court to impose the agreed upon sanction of a thirty day suspension, to be

probated for one year, conditioned upon his attendance and successful

completion of the Ethics and Professional Enhancement Program within one

year.

        After reviewing the record, the applicable ethical standards, and other

relevant authorities, this Court concludes that the discipline proposed by

Movant, and agreed to by the KBA, is adequate.         See Stevens v. KBA,   186
S.W.3d 744 (Ky. 2006) (Assistant Commonwealth Attorney who had unethical



delivers as true such a certificate or writing, containing any statement which he knows
to be false, in a case where the punishment thereof is not elsewhere expressly
provided by law, shall be fined under this title or imprisoned not more than one year,
or both."
        3   Formerly 3.130(8.3)(b).

                                            2
sexual contact with a client of his office was charged with official misconduct

(but acquitted at trial) and received a public reprimand for his unethical

conduct).

       Accordingly, the Court hereby ORDERS:

       1. Movant, Matthew D. Bowman, KBA Member No. 82382, is guilty of

the charge alleged in KBA File No. 23247;

       2. Movant is suspended from the practice of law for a period of thirty

days, effective as of the tenth day following entry of this Order pursuant to SCR

3.390(a), with all of the suspension probated for a period of one year, on the

condition that Movant attend and successfully complete the Ethics and

Professional Enhancement Program within one year;

      3. If Movant fails to comply with any of the terms of discipline as set

forth in this Order, the Court will impose the full thirty day period of

suspension and require client notification under SCR 3.390(b), and Movant will

be referred to the Character and Fitness Committee pursuant to SCR 3.510(3);

and

      4. In accordance with SCR 3.450, Movant must pay $40.16, the cost

associated with this proceeding, for which execution may issue from this Court

upon finality of this order.

      All sitting. All concur.

      ENTERED: September 24, 2015.




                                         3